Case 0:19-cv-62648-BB Document 51 Entered on FLSD Docket 06/15/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-cv-62648-BLOOM/Valle

 UNITED STATES OF AMERICA,

       Plaintiff,

 v.

 KENNETH G. KRONOWITZ,

       Defendant.
 _____________________________/

                                     FINAL JUDGMENT

       THIS CAUSE is before the Court following the entry of Findings of Fact and Conclusions

 of Law, ECF No. [49] (“Decision”). The issues having been duly tried to the Court, it is

 ORDERED AND ADJUDGED as follows, consistent with the Court’s Decision:

       1. Judgment is entered in favor of Plaintiff, the United States of America as to all claims

           in the Complaint, ECF No. [1]. Defendant Kenneth G. Kronowitz shall pay to the

           United States of America penalties of $829,423.00, including late payment penalties

           and interest, for willful violations of the FBAR reporting requirements for calendar

           years 2005, 2006, 2007, 2008, 2009, and 2010. See ECF No. [50].

       2. The Court reserves jurisdiction to award attorneys’ fees and costs.

       3. Post-judgment interest shall accrue on this Judgment pursuant to 28 U.S.C. § 1961.

       4. The Clerk of Court is directed to mark this case CLOSED.
Case 0:19-cv-62648-BB Document 51 Entered on FLSD Docket 06/15/2021 Page 2 of 2

                                                   Case No. 19-cv-62648-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on June 15, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
